McNULTY, Judge.
In this negligence action plaintiff-appel-lee was awarded $84,000.00 pursuant to jury verdict. Defendants-appellants appeal on the sole ground that the trial judge erred in permitting, over objection, evidence of the $100,000.00 limit of liability insurance coverage when such limits were not otherwise in dispute.
This case falls squarely within our recent holding in Futch et al. v. Josey, et al.,1 in which we held that the complained of ruling by the trial judge herein constituted reversible error. Accordingly, the judgment appealed from should be, and it is, hereby reversed.
LILES, A. C. J., and HOBSON, J., concur.

. (Fla.App.1971), 247 So.2d 491.